Citation Nr: 1730635	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  05-31 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to a compensable rating for right knee patellofemoral pain syndrome (right knee disability) for the period beginning May 28, 2009 to January 24, 2017, and a rating in excess of 10 percent thereafter.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel
INTRODUCTION

The Veteran served in the United States Air Force from February 1998 to September 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

In March 2008, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge (VLJ).  A copy of the transcript of that hearing is of record.  

In a January 2012 decision, the Board denied entitlement to an initial compensable rating for a right knee disability prior to May 28, 2009, but continued the appeal for a compensable rating from that date.  The issue was then remanded for additional development in January 2012 and November 2013.

In an April 2014 decision, the Board denied the issue on appeal.  The Veteran timely appealed the decision to the Court of Appeals for Veterans Claims (Court).  In a November 2015 Memorandum Decision, the Court set aside and remanded this issue for further development.

In August 2016, the Board remanded the claim for further development.  Upon review of the evidence, the RO awarded the Veteran a 10 percent disability rating, effective January 25, 2017.  The appeal is now before the Board for adjudication.

As noted in previous Board decisions, the issue of entitlement to service connection for gout, including to the right knee, has been raised but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets further delay, another remand is necessary for additional development before appellate adjudication of the issue.

In August 2016, the Board remanded the claim for another VA examination.  Specifically, the Board requested that the examiner's testing of the Veteran's right knee comply with requirements under Correia v. McDonald, 28 Vet. App. 158 (2016).  Upon review of the January 2017 VA examination, the Board notes that the examination report does not include testing results of both active and passive range of motion of the Veteran's right knee.  In order to afford the Veteran every possible consideration and accurately adjudicate his claim, remand is required for full compliance under Correia.  

In addition, the Board notes that in October 2016, the RO requested the Veteran provide either private treatment records or authorization to obtain private treatment records that pertain to treatment he received for his right knee beginning May 2009.  See Correspondence dated October 31, 2009.  To date, the Veteran has not responded.  The Board finds that these records are pertinent to accurately rate his right knee disability; thus, upon remand, the RO should afford the Veteran another opportunity to provide either the records or authorization to obtain the records.  Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (noting that VA's duty to assist is not a "one-way street" and that a claimant has a duty to cooperate with VA in developing evidence to support a claim).

Accordingly, the case is REMANDED for the following action:

1.  Request all updated VA medical treatment records and associate them with the claims file.

2.  Contact the Veteran and request that he submit any necessary medical releases for the identified records.  Then, request any available treatment records from the Veteran's private doctor(s).  Any negative responses should be associated with the claims file.

3.  Thereafter, schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected right knee disability.  The claims file must be made available to the examiner for review.  All appropriate tests and studies should be accomplished and all clinically findings should be reported in detail.

The examiner should provide information concerning the nature and extent of the disabilities.  Range of motion findings, including both active and passive motion, should be reported in degrees and must be provided in the examination report.  The examination report should include findings consistent with the decision in DeLuca v. Brown, 8 Vet. App. 202 (1995).  Any limitations due to pain, weakness, fatigability, or incoordination including after repetitive movement and on flare ups must be noted in the examination report, if applicable.

Also, in order to comply with the Court's decision in Correia, supra, the VA examination must include range of motion testing for the right knee in the following areas:

* Active motion;
* Passive motion;
* Weight-bearing; and
* Non-weight-bearing.

Comparison to left knee motion (the knee unaffected by service-connected disability) and functional use should be provided.  

The examiner is also asked to distinguish between the symptoms of the Veteran's gout and the symptoms of the Veteran's right knee disability.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The VA examiner should provide a complete rationale for any opinions provided.

4.  Upon completion of the development outlined above, the RO should readjudicate the Veteran's claim.  If the benefits sought on appeal are denied, in whole or in part, prove the Veteran and his representative with a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TRESA M. SCHLECHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






